MEMORANDUM OPINION


No. 04-05-00887-CR

Michael K. SOUTHALL,
Appellant

v.

The STATE of Texas,
Appellee

From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-CR-5686
Honorable Mark R. Luitjen, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   February 1, 2006

DISMISSED FOR LACK OF JURISDICTION
            Appellant was sentenced on September 9, 2005.  No timely motion for new trial having been
filed, appellant’s notice of appeal was due to be filed no later than October 10, 2005.  See Tex. R.
App. P. 26.2.  The notice of appeal was not filed until November 30, 2005.  This court lacks
jurisdiction over an appeal of a criminal conviction in the absence of a timely, written notice of
appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court
of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991)(out-of-time appeal from final felony conviction
may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of
Criminal Procedure).  
            On December 22, 2005, we ordered appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction.  The appellant did not respond to our order.  The appeal is
dismissed for lack of jurisdiction.
                                                                                    PER CURIAM
DO NOT PUBLISH